Citation Nr: 1815412	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-28 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbosacral strain with intervertebral disc syndrome.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In March 2014, this matter was remanded to afford the Veteran his requested Board hearing.  In November 2017, the Veteran testified at a Board before the undersigned Veterans Law Judge.  Transcripts of the DRO and Board hearings are of record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed cervical disc disease is related to his military service.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed OSA is proximately due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical disc disease have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for OSA have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Cervical Spine Disorder

The Veteran contends that his currently diagnosed cervical spine disorder (see November 2017 examination report from Dr. J.D.) was caused by his acknowledged in-service fall while showering.  See September 1970 service treatment record.

In December 2017, the Veteran submitted a November 2017 private examination report from Dr. J.D.  After reviewing the Veteran's records and performing a physical evaluation, the physiatrist opined that it was at least as likely as not that the Veteran's cervical spine disorder was caused by his in-service fall in the shower.  In support thereof, he noted that severe trauma can cause the onset of degenerative disc disease.  In this case, he accepted the Veteran's credible reports regarding the severity of his in-service injuries, as does the Board, and indicated that, to a reasonable degree of medical certainty, such injury caused the Veteran's current cervical spine disorder.

Regarding the Veteran's lay reports regarding the severity of the in-service injury, it must be noted that the concurrent records do not document an injury to the neck.  However, the Veteran has credibly reported that after the fall he "awoke" lying flat on his back with water hitting his face.  He further reported experiencing neck pain thereafter that was self-treated with over the counter pain medication until the late 2000s.  At that point, his pain began to materialize as radiating pain into his arms and his wife insisted he see if such pain was an indication of a more serious cardiovascular complication.  At that time, he learned the radiating pain was likely a neurological manifestation of his cervical spine disorder.  In short, the Board finds the Veteran's reports explaining the lack of documentation to be reasonable and credible.

The Board finds that the November 2017 opinion provided by Dr. J.D. is highly probative regarding a connection between the Veteran's cervical disc disease and his military service.  In this regard, while he did not provide a detailed rationale for the opinion reached, it is clear he considered the Veteran's reports regarding the conditions of his military service and the impact such would have on his cervical spine.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Further, he has proven an advanced ability in assessing the etiology of musculoskeletal disorders as reflected by the expertise required to work as a physical medicine and rehabilitation physician.  Moreover, there is no medical opinion of record to the contrary.  Thus, the Board finds that the November 2017 opinion is the most probative evidence of record regarding the relationship between the Veteran's service and his diagnosed cervical disc disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his cervical disc disease is directly related to his military service.  Consequently, service connection for such disorder is warranted.  

OSA

As the Veteran contends that his currently diagnosed OSA was caused or aggravated by his service-connected PTSD, the only element of service connection at issue in this case is whether OSA is related to his service-connected PTSD.  See September 2011 OSA diagnosis and July 2010 rating decision.

In connection with his claim, the Veteran was afforded a VA examination in October 2012.  After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that his OSA was caused by his PTSD.  In support thereof, the examiner noted the common causes of OSA, none of which are PTSD.  She further noted that, upon a review of available sources, she could not identify any medical literature that reports that OSA is caused by PTSD.  The examiner did not provide an opinion as to whether PTSD aggravated the Veteran's OSA.

In addition to the VA opinion of record, in December 2017 the Veteran submitted an opinion from a private doctor of osteopathy (DO), certified in pulmonary and sleep disorder medicine, Dr. M.F.  After reviewing the Veteran's records and relevant medical literature, Dr. M.F. opined that it was at least as likely as not that the Veteran's OSA was related to his PTSD.  In support thereof, the clinician initially noted various treatment records noting how the Veteran's PTSD interfered with his sleep.  She next noted that, contrary to the VA examiner's report that medical literature did not reveal a correlation between OSA and PTSD, there were both observational and controlled studies revealing exactly that.  In this regard, the clinician noted that available research suggested that OSA is identified two to six times more often in PTSD veterans compared to the general population.  Next, she cited to other articles that note persons who suffer from PTSD are less likely to adhere to OSA treatment, especially those suffering from nightmares like the Veteran.  In conclusion, she stated that OSA is significantly increased in veterans with PTSD as compared to the general population and treatment of such is compromised due to the recurrent nightmares, thrashing, hypervigilance, and similar PTSD symptoms.  

The Board notes that Dr. M.F.'s opinion is couched in terms of aggravation of OSA by PTSD and she failed to provide a pre-aggravation baseline of severity.  Nevertheless, she also cites to literature that suggests OSA is more prevalent in persons with PTSD, not just worse.  Further, she concludes her report by indicating the two conditions are "related."  In this instance and interests of final adjudication, the Board finds such can reasonably be construed as an opinion that the Veteran's OSA is proximately due to his PTSD.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed OSA is proximately due to his service-connected PTSD.  In this regard, the Board finds Dr. M.F.'s opinion and the VA examiner's opinions are entitled to equal probative weight as both of them are medical professionals, considered all relevant facts, and offered a rationale for their opinions.  Consequently, the Board resolves all doubt in the Veteran's favor and finds that service connection for OSA is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cervical disc disease is granted.

Service connection for OSA is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


